DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on December 30, 2021 for application 14966080. 

Acknowledgements

Claims 1-7 and 16-28 are pending.
Claims 1-7 and 16-28 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments

Applicant’s arguments are moot under new grounds of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 16, 18-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over as being Aday et al. (US 2005/0204128 A1) in view of Tealdi et al. (US 2001/0029482 A1)
Regarding Claims 1, 16 and 21, Aday discloses a system for performing electronic cryptography, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to perform the operations comprising (¶0068-¶0074):
sequentially along a chain (fig. 5 shows multiple vendors executing the transaction in sequence) (¶0024, ¶0026, ¶0028, ¶0030, ¶0031, 0042, 0034); 
- determining, by the one or more hardware processors and for each party of the plurality of parties, respective privileges for viewing different which portion of the transactional information is necessary for said party to perform one or more tasks needed to execute the transaction (e.g. segmenting the message based on relevancy to the vendors/participants; each segment is specifically encrypted for said vendors/participants; this method may be used as a protocol to prevent privacy violations and to ensure that transaction participants are not forced to assume higher than necessary liability for the maintenance of the data relevant to a transaction but not necessary for their particular role in the transaction) (¶0021, ¶0027, ¶0032, ¶0034, ¶0033, ¶0035)
- wherein determining comprises: […]
- breaking (segmenting), by the one or more hardware processors and based on the determining, the transactional information down to a plurality of different portions that vary in content from one another and that each contain less information than an entirety of the transactional information (¶0004, ¶0027, the messages are segmented into multiple portions, each person is sent to each participant)
¶0034) For example, in the purchase of goods from an on-line store, the on-line store may need to know only the quantity and type of goods being ordered. The on-line store need not know what credit card number the purchaser is using. The on-line store or merchant need to only know that the purchaser or user is approved for the credit purchase of the goods. However, the credit card clearinghouse does have a need to access the details of the credit card and the amount to be charged. However, the credit card clearing house may not need to know what items are being purchased. Similarly, the shipper needs to know an address of where to send the goods. Generally speaking, the on-line store may not need to know the shipping address of the goods. By segregating specific "need to know" information to each transaction participant, the total spectrum of information concerning the purchaser wouldn’t need to be exposed to every transaction participant. This reduction of information has the advantage of safekeeping the purchaser's information such that the purchaser may realize an increased level of security and protection) (¶0020, ¶0021, ¶0034], ¶0027); 
- receiving, by the one or more hardware processors, a plurality of unique public keys for the parties, each party having its corresponding unique public key (e.g. segmenting the message based on relevancy to the vendors/participants; each  (¶0020, ¶0027, ¶0032)
- encrypting, by the one or more hardware processors and for each party, the respective portion of the transactional information that said party is privileged to view, the encrypting being performed using the respective unique public key corresponding to said party (¶0020, ¶0027)
- sending, by the one or more hardware processors and to each party, the respective portion of the transaction information that said party is privileged to view (¶0020, ¶0021, ¶0027, ¶0034) 

Aday does not disclose: prompting each party of the plurality of parties to state what pieces of information are required for said party to perform the one or more tasks; wherein the respective privileges are determined based on feedback provided by each party of the plurality of the parties. 
Tealdi however discloses: prompting each party of the plurality of parties to state what pieces of information are required for said party to perform the one or more tasks; wherein the respective privileges are determined based on feedback provided by each party of the plurality of the parties (¶0062, ¶0119, ¶0120, ¶0130, ¶0132)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium/method of Aday to include prompting each party of the plurality of parties to state what pieces of information are required for said party to perform the one or more tasks, as disclosed in Tealdi, in order to provide a  ¶0062).

Regarding Claims 2 and 22, Aday discloses wherein the encrypted portion of the transactional information is only decryptable, using a private key that is paired with the public key for said party (¶0028).

Regarding Claims 4, 18 and 24, Aday discloses plurality of parties includes a first party at a beginning of the chain, a second party at an end of the chain, and a plurality of third parties between the first party and the second party along the chain, wherein the determining further comprises determining that at least one of the third parties is not privileged to view information pertaining to the first party or the second party directly (Fig. 5; ¶0055-¶0059)

Regarding Claims 5, 19 and 25, Aday discloses wherein the plurality of parties comprises at least a buyer of a product and a seller of the product, and wherein the transactional information comprises payment information, information about the product, information about the buyer, information about the seller, and one or more shipping addresses (¶0024, ¶0025, ¶0030, ¶0034).

Regarding Claims 6, 20 and 26, Aday discloses wherein the wherein the system comprises a server, and wherein the one or more hardware processors are implemented on the server (¶0032-¶0033
Regarding Claims 7 and 27, Aday discloses analyzing, by the one or more hardware processors, tasks to be performed by each of the parties of the plurality of parties, and wherein the determining of the respective privilege is performed in response to the analyzing (¶0032-¶0033, ¶0039-¶0039)

Claims 3, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over as being Aday in view of Tealdi in further view of McAvoy et al. (US 7,343,348 B2).
Regarding Claims 3, 17 and 23, the combination of Aday in view of Tealdi does not disclose wherein the transaction includes an electronic processing of an electronic document by the plurality of parties, wherein each party electronically processes a portion, but not all, of the electronic document.
McAvoy however discloses wherein the transaction includes an electronic processing of an electronic document by the plurality of parties, wherein each party electronically processes a portion, but not all, of the electronic document (Col. 2 line 62-Col. 3 line 9, Col. 6 lines 19-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium/method of Aday in view of Tealdi to include wherein the transaction includes an electronic processing of an electronic document by the plurality of parties, wherein each party electronically processes a portion, but not all, of the electronic document, as disclosed in McAvoy, in order to provide a method to perform a real estate transaction over a computer network by defining the roles of participants using templates (see McAvoy Col. 1 lines 9-10).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over as being Aday in view of Tealdi in further view of Gentry (US 9,083,526 B2)

Regarding Claim 28, the combination of Aday in view of Tealdi does not disclose wherein the encrypting comprises encrypting the portion of the transactional information using a homomorphic encryption algorithm.
Gentry however discloses wherein the encrypting comprises encrypting the portion of the transactional information using a homomorphic encryption algorithm (Col. 4 lines 34-65, Col. 5 lines 45-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system/medium/method of Aday in view of Tealdi to include wherein the encrypting comprises encrypting the portion of the transactional information using a homomorphic encryption algorithm, as disclosed in Gentry, in order to provide a encryption scheme that allows the computation of arbitrary functions over encrypted data without requiring the use of a decryption key (see Gentry Col. 4 lines 34-37).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3685